Dear Mr. Naquin:
This office received an opinion request from the Lafourche Parish Council President, Mr. Steven D. Wilson, concerning the applicability of the disclosure provisions of the Public Records Act to the names, positions, salaries, and home addresses of parish employees.  We have reviewed this matter and responded to Mr. Wilson under Attorney General Opinion Number 92-715.  We enclose a courtesy copy of the opinion for your files.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0141E